Exhibit 10.1

SECOND AMENDMENT TO

CREDIT AND SECURITY AGREEMENTS

THIS SECOND AMENDMENT TO CREDIT AND SECURITY AGREEMENTS (the “Amendment”), dated
as of September 30, 2013, is entered into by and among ZHONE TECHNOLOGIES, INC.,
a Delaware corporation (“Zhone Technologies”), ZTI MERGER SUBSIDIARY III, INC.,
a Delaware corporation (“ZTI”; Zhone Technologies and ZTI are sometimes referred
to herein individually as a “Borrower” and collectively as the “Borrowers”),
PREMISYS COMMUNICATIONS, INC., a Delaware corporation (“Premisys”), ZHONE
TECHNOLOGIES INTERNATIONAL, INC., a Delaware Corporation, (“Zhone
International”), PARADYNE NETWORKS, INC., a Delaware corporation (“Paradyne
Networks”), PARADYNE CORPORATION, a Delaware corporation (“Paradyne
Corporation”; Premisys, Zhone International, Paradyne Networks, and Paradyne
corporation are sometimes referred to herein individually as a “Guarantor” and
collectively as the “Guarantors”), and WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Lender”).

RECITALS

A. Borrowers, Guarantors, and Lender are parties to (i) a Credit and Security
Agreement, dated March 13, 2012 (as amended by that certain First Amendment to
Credit and Security Agreements, dated as of March 13, 2013 (the “First
Amendment”), and as further amended from time to time, the “Domestic Credit
Agreement”), and (ii) a Credit and Security Agreement (Ex-Im Subfacility), dated
March 13, 2012 (as amended by the First Amendment and as further amended from
time to time, the “Ex-Im Credit Agreement”; and together with the Domestic
Credit Agreement, collectively, the “Credit Agreements”). Capitalized terms used
in this Amendment have the meanings given to them in the Credit Agreements
unless otherwise specified in this Amendment.

B. Borrowers and Guarantors have requested that certain amendments be made to
the Credit Agreements, and Lender is willing to agree to such amendments
pursuant to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

1. Amendments to Credit Agreements. The Credit Agreements are amended as
follows:

1.1 Section 2.9 of the Credit Agreements. The Maturity Date that appears in
Section 2.9 of the Credit Agreements is hereby changed from “March 13, 2014” to
“March 31, 2016”.

1.2 Section 2.13(b) of the Domestic Credit Agreement. Clause (ii) of
Section 2.13(b) of the Domestic Credit Agreement is amended to read in its
entirety as follows:

“(ii) $5,000,000.”

 

WFBC/Zhone

Second Amendment to Credit and Security Agreements

 



--------------------------------------------------------------------------------

1.3 Section 2.13(b) of the Ex-Im Credit Agreement. Clause (ii) of
Section 2.13(b) of the Ex-Im Credit Agreement is amended to read in its entirety
as follows:

“(ii) $15,000,000.”

1.4 Schedule 1.1 of the Credit Agreements.

(a) The definition of “Interest Rate Margin” that appears in Schedule 1.1 of the
Credit Agreements is amended to read in its entirety as follows:

“Interest Rate Margin” means 3.0 percentage points; provided however, that the
Interest Rate Margin shall be subject to a reduction of 0.25 percentage points
each fiscal year, beginning with the fiscal year ending December 31, 2013, upon
satisfaction of the following conditions precedent for each such reduction:
(i) Lender has received Borrowers’ audited financial statements for each such
fiscal year as required by Section 6.1 and Schedule 6.1 of this Agreement,
together with a calculation of Borrowers’ Fixed Charge Coverage Ratio for the
twelve-month period ending at the end of such fiscal year (certified by the
Chief Financial Officer of Borrowers); (ii) no Event of Default exists and is
continuing at the time of such reduction in the Interest Rate Margin; and
(iii) the Borrowers’ Fixed Charge Coverage Ratio for the twelve-month period
ending at the end of such fiscal year shall be not less than 1.20 to 1.0. Only
two such reductions in the Interest Rate Margin shall be permitted, and in no
event shall the Interest Rate Margin be less than 2.50 percentage points at any
time. Any such reduction in the Interest Rate Margin shall be effective on the
first day of the first calendar month after receipt by Lender of the foregoing
required financial statements and Fixed Charge Coverage Ratio calculation;
provided that in the event that the information regarding such Fixed Charge
Coverage Ratio contained in any certificate delivered pursuant to the foregoing
requirements is shown to be inaccurate, and such inaccuracy, if corrected, would
result in Borrowers not having satisfied the foregoing Fixed Charge Coverage
Ratio requirement for the applicable period, then (A) Borrowers shall as soon as
reasonably practicable deliver to Lender a corrected certificate setting forth
the correct calculation of Borrowers’ Fixed Charge Coverage Ratio for such
period, (B) the Interest Rate Margin shall be adjusted to reflect the correct
Fixed Charge Coverage Ratio, retroactive to the date that the Interest Rate
Margin was reduced based on the inaccurate Fixed Charge Coverage Ratio
calculation, and (C) Borrowers shall within three (3) Business Days after the
delivery of the corrected Fixed Charge Coverage Ratio certificate deliver to
Lender full payment in respect of the accrued additional interest as a result of
such increased Interest Rate Margin for the applicable period.”

(b) The following definitions of “Fixed Charge Coverage Ratio” and “Fixed
Charges” are hereby added in alphabetical order to Schedule 1.1 of the Credit
Agreements:

“Fixed Charge Coverage Ratio” means, with respect to Borrowers and their
Subsidiaries for any measurement period, the ratio of (i) EBITDA for such
period, minus (a) Non-Financed Capital Expenditures made (to the extent not
already incurred in a prior period) or incurred during such period, and (b) cash
taxes paid during such period, to the extent greater than zero to (ii) Fixed
Charges for such period.

 

WFBC/Zhone

Second Amendment to Credit and Security Agreements

 

2



--------------------------------------------------------------------------------

“Fixed Charges” means, with respect to any measurement period and with respect
to Borrowers and their Subsidiaries determined on a consolidated basis in
accordance with GAAP, the sum, without duplication, of: (a) cash Interest
Expense paid during such period (other than interest paid-in-kind, amortization
of financing fees, and other non-cash Interest Expense), and (b) scheduled
principal payments paid in cash in respect of Indebtedness paid during such
period, including cash payments with respect to Capital Leases.

1.5 Schedule 2.12 to Ex-Im Credit Agreement. The third row of Schedule 2.12 to
the Ex-Im Credit Agreement is amended to read in its entirety as follows:

“Annually:

(a) Ex-Im Fees. (i) On September 30, 2013, $93,505.56; (ii) on September 30,
2014, $150,000; and (iii) on September 30, 2015, $75,000. All such fees when
paid shall be deemed fully earned and non-refundable as of each such payment
date under all circumstances.”

2. No Other Changes. Except as explicitly amended by this Amendment or the other
Loan Documents delivered in connection with this Amendment, all of the terms and
conditions of the Credit Agreements and the other Loan Documents shall remain in
full force and effect and shall apply to any advance or letter of credit
thereunder. This Amendment shall be deemed to be a “Loan Document” (as defined
in the Credit Agreements).

3. Accommodation Fee. [Intentionally Omitted].

4. Conditions Precedent. This Amendment shall be effective when Lender shall
have received a duly executed original hereof, together with each of the
following, each in substance and form acceptable to Lender in its sole
discretion and duly executed by all relevant parties:

4.1 Certificates of Authority from the corporate secretaries of the Borrowers
and Guarantors;

4.2 Consent and approval of this Amendment by the Export Import Bank of the
United States, if required by Lender; and

4.3 Such other matters as Lender may require.

5. Representations and Warranties. Borrowers and Guarantors hereby represent and
warrant to Lender as follows:

5.1 Borrowers and Guarantors have all requisite power and authority to execute
this Amendment and any other agreements or instruments required hereunder and to
perform all of their obligations hereunder, and this Amendment and all such
other agreements and instruments have been duly executed and delivered by
Borrowers and Guarantors and constitute the legal, valid and binding obligation
of Borrowers and Guarantors, enforceable against Borrowers and

 

WFBC/Zhone

Second Amendment to Credit and Security Agreements

 

3



--------------------------------------------------------------------------------

Guarantors in accordance with its terms, except as enforcement may be limited by
equitable principles or by bankruptcy, insolvency, reorganization, moratorium or
similar laws relating to or limiting creditors’ rights generally.

5.2 The execution, delivery and performance by Borrowers and Guarantors of this
Amendment and any other agreements or instruments required hereunder have been
duly authorized by all necessary corporate action on the part of Borrowers and
Guarantors and do not (i) require any authorization, consent or approval by any
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, other than authorizations, consents or approvals that have
been obtained and are in full force and effect or as contemplated by
Section 4.2, (ii) violate any material provision of any law, rule or regulation
or of any order, writ, injunction or decree presently in effect, having
applicability to Borrowers or Guarantors, or the certificates of incorporation
or by-laws of Borrowers or Guarantors, or (iii) result in a breach of or
constitute a default under any indenture or loan or credit agreement or any
other Material Contract to which Borrowers or Guarantors are a party or by which
Borrowers and Guarantors or their respective properties may be bound or
affected, except to the extent that any such breach or default could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Change.

5.3 All of the representations and warranties contained in Section 5 and Exhibit
D of the Credit Agreements are true and correct in all material respects on and
as of the date hereof as though made on and as of such date, except to the
extent that such representations and warranties relate solely to an earlier date
(in which case such representations and warranties continue to be true and
correct in all material respects as of such earlier date).

6. References. All references in the Credit Agreements to “this Agreement” shall
be deemed to refer to the Credit Agreements as amended hereby; and any and all
references in the other Loan Documents to the Credit Agreements shall be deemed
to refer to the Credit Agreements as amended hereby.

7. No Waiver. The execution of this Amendment and the acceptance of all other
agreements and instruments related hereto shall not be deemed to be a waiver of
any Default or Event of Default under the Credit Agreements or a waiver of any
breach, default or event of default under any Loan Document or other document
held by Lender, whether or not known to Lender and whether or not existing on
the date of this Amendment.

8. Release. Borrowers and Guarantors hereby absolutely and unconditionally
release and forever discharge Lender, and any and all participants, parent
corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents, attorneys, and employees of any of the
foregoing, from any and all claims, demands or causes of action of any kind,
nature or description, whether arising in law or equity or upon contract or tort
or under any state or federal law or otherwise, which Borrowers or Guarantors
have had, now have or have made claim to have against any such person for or by
reason of any act, omission, matter, cause or thing whatsoever arising from the
beginning of time to and including the date of this Amendment,

 

WFBC/Zhone

Second Amendment to Credit and Security Agreements

 

4



--------------------------------------------------------------------------------

whether such claims, demands and causes of action are matured or unmatured or
known or unknown. It is the intention of the Borrowers and Guarantors in
executing this release that the same shall be effective as a bar to each and
every claim, demand and cause of action specified and in furtherance of this
intention each of the Borrowers and Guarantors waives and relinquishes all
rights and benefits under Section 1542 of the Civil Code of the State of
California, which provides:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MIGHT HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

The parties acknowledge that each may hereafter discover facts different from or
in addition to those now known or believed to be true with respect to such
claims, demands, or causes of action and agree that this instrument shall be and
remain effective in all respects notwithstanding any such differences or
additional facts.

9. Costs and Expenses. Borrowers agree to pay all reasonable out-of-pocket fees
and disbursements of counsel to Lender for the services performed by such
counsel in connection with the preparation of this Amendment and the documents
and instruments incidental hereto. Borrowers hereby agree that Lender may, at
any time or from time to time in its sole discretion and without further
authorization by Borrowers, make a loan to Borrowers under the Credit
Agreements, or apply the proceeds of any loan, for the purpose of paying any
such reasonable out-of-pocket fees, disbursements, costs and expenses.

10. Miscellaneous. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original and all
of which counterparts, taken together, shall constitute one and the same
instrument. Transmission by facsimile or “pdf” file of an executed counterpart
of this Amendment shall be deemed to constitute due and sufficient delivery of
such counterpart. Any party hereto may request an original counterpart of any
party delivering such electronic counterpart. This Amendment and the rights and
obligations of the parties hereto shall be construed in accordance with, and
governed by, the laws of the State of California. In the event of any conflict
between this Amendment and the Credit Agreements, the terms of this Amendment
shall govern.

[Signature Pages Follow]

 

WFBC/Zhone

Second Amendment to Credit and Security Agreements

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

BORROWERS:

 

ZHONE TECHNOLOGIES, INC.

By:  

 /s/ Kirk Misaka            

Name: Kirk Misaka Title: Chief Financial Officer ZTI MERGER SUBSIDIARY III, INC.
By:  

 /s/ Kirk Misaka            

Name: Kirk Misaka Title: Chief Financial Officer

[SIGNATURES CONTINUED ON NEXT PAGE]

 

WFBC/Zhone

Second Amendment to Credit and Security Agreements

 

S-1



--------------------------------------------------------------------------------

GUARANTORS:

 

PREMISYS COMMUNICATIONS, INC. By:  

 /s/ Kirk Misaka            

Name: Kirk Misaka Title: Chief Financial Officer ZHONE TECHNOLOGIES
INTERNATIONAL, INC. By:  

 /s/ Kirk Misaka            

Name: Kirk Misaka Title: Chief Financial Officer PARADYNE NETWORKS, INC. By:  

 /s/ Kirk Misaka

Name: Kirk Misaka Title: Chief Financial Officer PARADYNE CORPORATION By:  

 /s/ Kirk Misaka

Name: Kirk Misaka Title: Chief Financial Officer

LENDER:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

 /s/ Harry L. Joe

Name: Harry L. Joe Title: Authorized Signatory

 

WFBC/Zhone

Second Amendment to Credit and Security Agreements

 

S-2